This is an appeal1 from a judgment granting a permanent injunction and damages of $1703.92 to the plaintiff. The defendants2 were enjoined from further demolishing a party wall between the properties of the parties. In the alternative, the defendants, upon notification to the court, could request, in substitution for the injunction, a judgment for the plaintiff in the amount of $6703.92.3
The issues on appeal are (1) whether the trial court erred in finding that the plaintiff had an easement by *Page 372 
prescription to use the defendant's wall for shelter from the elements and protection against fire and (2) whether the trial court erred in granting injunctive relief.
The parties own adjacent buildings. Pursuant to a demolition order of the city of Bridgeport, the defendant began to raze his building. In the course of demolition, it was discovered that the buildings shared a common wall.
A prescriptive use is acquired if the use has existed uninterruptedly for fifteen years, under a claim of right, and has been open, visible and continuous. Reynolds v. Soffer, 190 Conn. 184, 187, 459 A.2d 1027 (1983). The burden of proof is on the person claiming the prescriptive easement and there must be showing by a fair preponderance of the evidence that the use was adverse.4 Id. 188.
The trial court found that the use of the defendant's wall by the plaintiff or by its predecessor in title was continuous and uninterrupted for fifteen years, under a claim of right, and that the use was open, notorious, visible and adverse. These elements of prescriptive use were questions of fact for the trial court and should not be disturbed; Lengyel v. Peregrin, 104 Conn. 285,288, 132 A. 459 (1926); absent a finding, upon review, that the facts were legally and logically inconsistent with the subordinate facts. Pandolphe's Auto Parts, Inc. v. Manchester, 181 Conn. 217, 221, 435 A.2d 24 (1980). Such is not the case here.
The plaintiff sought injunctive relief. It had the burden of alleging and proving irreparable harm and the lack of an adequate remedy at law. Berin v. Olson,183 Conn. 337, 340, 439 A.2d 357 (1981). The plaintiff failed *Page 373 
to prove lack of an adequate remedy at law.5 The court's provision for an alternative judgment of money damages is indicative of the presence of an adequate remedy at law. See Stocker v. Waterbury, 154 Conn. 446,449, 226 A.2d 514 (1967).
The court's alternative judgment of $6703.92 cannot stand, however, because that amount is based in part upon the imprecise use of the maximum cost of removal of one-half of the defendant's wall. The case should be remanded for the limited purpose of establishing the cost of such removal.
  There is error in part; the judgment of injunctive relief is set aside and the case is remanded for further proceedings not inconsistent with this opinion.